     Case: 1:18-cv-06447 Document #: 67 Filed: 01/27/20 Page 1 of 1 PageID #:531

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Malibu Media, LLC
                                 Plaintiff,
v.                                                   Case No.: 1:18−cv−06447
                                                     Honorable Thomas M. Durkin
William Mullins, et al.
                                 Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, January 27, 2020:


        MINUTE entry before the Honorable Thomas M. Durkin:Counter defendant's
motion to dismiss counterclaim [58] is entered and continued generally. Plaintiff's motion
to withdraw as attorney [64] is entered and continued to 2/10/2020 at 9:00 a.m. Motion
hearing held on 1/27/2020. If new counsel has not filed an appearance, it is ordered that
the principal of Malibu Media appear in person at the 2/10/2020 motion hearing. Motion
Hearing set for 2/10/2020 at 09:00 AM.Mailed notice(srn, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
